Title: To George Washington from Brigadier General John Thomas, 8 December 1775
From: Thomas, John
To: Washington, George



Sir,
Roxbury Decr 8. 1775

Capt. Chapin is one that was Arrang’d as a Captain in Colo. Wards Regt But does not fin’d himself Successful in Recruiting, & for Some other Reason brought me his Resignation, which I herewith inclose, Capt. Hazleton who Served as a Capt. in the Same Regt with Said Chapin the Last Summer Return’d to Stay & was Arrang’d with Colo. Jonathan Brewer, But by Some Means after the Arrangment was Setled he was Disappointed as I am Told, By Colo. Brewers appointing another in the Place that was Assign’d him—Capt. Hazelton is well recommended by Colo. Fellows & others, whom he has Serv’d with, & would be Glad of your Excellency’s approbation for Taking Chapin’s Place.

Jno: Thomas

